DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is not clear. How is the recommended quantity of oil defined? If the normal use is when the inlets are submerged in the oil, does this mean that the first and second valves are not intended to close at all? When one of the valves closes, should this be considered a normal intended operational state of the valve or outside the scope of the invention? Claim 8 have similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art FR 2196004 A5 (references to the specification herein is directed to the English-translated document) in view GB 2428740 A. FR’004 discloses an internal combustion engine including: 
Re claim 1, a plurality of combustion chambers (spec describes an internal combustion engine, this is indicative of combustion chambers) spaced apart along a length axis of the engine (length of the engine), at least one pump (pg 5 ln 190 describes a pump downstream of pipe 3), a sump (1) for collecting oil, a first flowpath (fig. 14: 12) having a first valve (fig. 9: 7c, 13a) with a first valve element (7c), and a second flowpath (fig. 14: 12’) having a second valve (fig. 9: 7’c, 13’a) with a second valve element (7’c); each flowpath having a respective inlet (6a,6’a) in the sump and extending from the respective inlet to the at least one pump (fig. 14); the at least one pump being arranged to draw oil from the sump via each of the flow paths (fig. 14-16); each valve element being biased to an open, rest position in a normal use position of the engine (fig. 9 shows gravity would bias the ball away from the opening so that it is biased in an open position), and movable from the rest position to a closed position to block the respective flowpath by tilting of the engine about its length axis (fig. 9 shows a closed position is when the valve is tilted to one side and a ball is covering one of the openings; fig. 15-16 show valve 5 being affected when it is pivoted about the X-axis and valves 5’ and 5” being affected when it is pivoted about the Y-axis, so the length axis may be oriented along either the X or Y axis); wherein the sump is divided into first and second sump portions arranged on opposite, first and second sides (left and right side of either fig. 15 or fig. 16) of a reference plane (plane may be along X or Y axis), the reference plane being vertical in the normal use position of the engine (exemplary position shown in fig. 5); the inlets of the first and second flowpaths are arranged respectively in the first and second sump portions (fig. 15-16); the first valve element is movable from the rest position to the closed position by movement of the first sump portion upwardly in rotation about the length axis relative to the second sump portion (fig. 9: one of the balls, such as 7c, would move to close its respective opening when the first sump portion moves upwardly in rotation about the length axis relative to the second sump portion); and the second valve element is movable from the rest position to the closed position by movement of the second sump portion upwardly in rotation about the length axis relative to the first sump portion (fig. 9: the other one of the balls, such as 7’c, would move to close its respective opening when the second sump portion moves upwardly in rotation about the length axis relative to the first sump portion).
Re claim 2, wherein the first valve is arranged on the first side of the reference plane (fig. 15-16: left side), and the second valve is arranged on the second side (fig. 15-16: right side) of the reference plane (as explained above, the plane may be along X or Y axis).
Re claim 3, wherein each flowpath is defined by a respective pipe having a riser portion (fig. 14: vertical portion of flowpath) which extends downwardly into the respective sump portion towards the respective inlet.
Re claim 4, wherein each valve is arranged in the flowpath between the at least one pump (pump is downstream of 3) and the riser portion of the respective pipe (fig. 14: the valve is located in the horizontal portion of the flowpath).
Re claim 5, wherein each valve element (7c,7’c) is movably retained within a valve body (13a,13’a), the valve body extending downwardly away from the at least one pump towards the riser portion (fig. 9).
Re claim 6, wherein each valve element is a ball (7c and 7’c are shown as a ball).
Re claim 7, wherein the engine is configured to retain a recommended quantity of oil, and each inlet is configured, when the recommended quantity of oil is retained in the engine, to remain submerged in the oil at all times during normal use of the engine while the engine is tilted through a maximum angular range, simultaneously about the length axis and about a width axis intersecting the length axis and normal to the reference plane (FR’004 as modified discloses the claimed structure thus would exhibit the claimed functional traits; the maximum angular range is construed to be within a value when each inlet remains submerged).
Re claim 8, wherein: the engine is configured to retain a recommended quantity of oil; and each of the first and second sump portions is configured, when the recommended quantity of oil is retained in the engine, to retain at least a minimum quantity of said oil in the respective sump portion at all times during normal use of the engine while the engine is tilted: about the length axis to an intermediate angular position beyond which any increase in tilt about the length axis would cause the first or second valve element to move to the closed position, and simultaneously through a maximum angular range about a width axis intersecting the length axis and normal to the reference plane; and each inlet is configured, when at least said minimum quantity of oil is retained in each sump portion, to remain submerged in the oil at all times during normal use of the engine while the engine is tilted through a maximum angular range, simultaneously about the width axis and beyond said intermediate angular position about the length axis (FR’004 as modified discloses the claimed structure thus would exhibit the claimed functional traits; fig. 9 shows the valve body being angled therefore would not immediately close the opening when the engine is at a slight tilt; the maximum angular range is construed to be within a value when each inlet remains submerged).
FR’004 does not clearly disclose:
Re claim 1, a reference plane containing the length axis and bisecting the engine.
However, GB’740 teaches an internal combustion engine including:
Re claim 1, a reference plane (fig. 3: vertical plane extending into the page and through valve 71, in fig. 4 the plane is extending left to right) containing the length axis (axis extending left to right through engine housing 21) and bisecting the engine (fig. 3-4).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first and second sides on opposite sides of the length axis, as taught by GB’740, to effectively better pick up oil when the oil is moved around towards any one side of the sump.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654